Opinion issued September 29, 2020




                                       In The

                                 Court of Appeals
                                      For The

                              First District of Texas
                               ————————————
                                 NO. 01-20-00323-CV
                               ———————————
                    IN THE INTEREST OF A.M.P., A CHILD


                     On Appeal from the 309th District Court
                              Harris County, Texas
                        Trial Court Case No. 2019-29177


                              MEMORANDUM OPINION

       Appellant, Jasmine Pilkington, has neither established indigence for

purposes of court costs nor paid or made arrangement to pay the fee for preparing

the clerk’s record. See TEX. R. CIV. P. 145; TEX. R. APP. P. 37.3(a), (b). After

being notified that this appeal was subject to dismissal, appellant has not responded

to this Court’s notice and a clerk’s record has not been filed. See TEX. R. APP. P.

37.3(a), (b), 42.3(b), (c).
      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 37.3(b), 42.3(b), (c), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Kelly, Goodman, and Countiss.




                                        2